The Honorable Jerry Bookout State Senator P. O. Box 415 Jonesboro, Arkansas 72401
Dear Senator Bookout:
This is in response to your request for an opinion regarding payment for unused sick leave at retirement under Ark. Stat. Ann. 19-1718 and 19-1720 (Cum. Supp. 1985).  You have asked whether, in the absence of a city ordinance, the City of Jonesboro is required to pay fire fighters a minimum of three month[s] salary and police officers a minimum of two months salary for unused sick leave.
Ark. Stat. Ann. 19-1720 (Cum Supp. 1985) provides as follows:
19-1720.  Payment for unused sick leave at retirement.
If, at the end of his term of service, (upon retirement), any fire fighter or police officer has unused accumulated sick leave, he shall be paid for such sick leave at the regular rate of pay in effect at the time of retirement or death.  Provided, however, payment for unused sick leave in the case of a police officer upon retirement shall not exceed sixty (60) days salary unless the city, by ordinance, authorizes a greater amount but in no event to exceed ninety (90) days salary and in the case of a fire fighter upon retirement shall not exceed three (3) months salary unless the city, by ordinance, authorizes a greater amount but in no event to exceed four and one-half (4  1/2) months salary.
Neither this provision nor Ark. Stat. Ann. 19-1718 (Cum. Supp. 1985) contains a reference to a minimum salary to be paid for sick leave.  Both provisions have reference to unused accumulated sick leave, and 19-1720 deals specifically with unused accumulated sick leave at the end of the fire fighter's or police officer's term of service.
19-1720 establishes the maximum amount of salary that may be paid for unused accumulated sick leave upon retirement.  It is clear that, in the absence of a city ordinance, police officers may not be paid more than sixty (60) days salary and fire fighters may not be paid more than three (3) months salary for the sick leave that has accumulated.
The answer to your question, therefore, is that there are no minimum salary provisions for sick leave upon retirement.  Rather, 19-1720 establishes maximum amounts as follows:  sixty (60) days salary for police officers and three (3) months salary for fire fighters.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.